             Case 1:19-cv-05003-LTS Document 3 Filed 05/31/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
ANTHONY BENTO,                                                       Case No. 19-cv-05003

                                            Plaintiff,
                                                                     COMPLAINT
                          -against-
                                                                     JURY TRIAL DEMAND
NEW YORK CITY DEPARTMENT OF
CITYWIDE ADMINISTRATIVE SERVICES

                                             Defendant.
-----------------------------------------------------------------X

        Plaintiff, Anthony Bento (“Plaintiff” or “Mr. Bento”), by and through his attorneys, Ballon

Stoll Bader & Nadler, P.C., complaining of Defendant New York City Department of Citywide

Administrative Services (“DCAS” or “Defendant”), alleges with personal knowledge, unless

where upon information and belief is stated, the following:

        1.       This action is brought to remedy the Defendant’s intentional, unlawful

discrimination against, and retaliation against Plaintiff based on his disability in violation of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12111 et seq., the Family Medical Leave

Act, 29 U.S.C. § 2601 et seq. (“FMLA”), Executive Law of the State of New York, New York

State Human Rights Law § 296, et seq. ("Executive Law"), and the Administrative Code of the

City of New York, New York City Human Rights Law, §§ 8-101, et seq. ("Administrative Code").



                                               THE PARTIES

        2.       Plaintiff is a white Hispanic male.

        3.       Plaintiff is a resident of the State of New York.

        4.       DCAS is a New York City agency, located at One Centre Street, 17th Floor South,

New York NY 10007.


                                                         1
            Case 1:19-cv-05003-LTS Document 3 Filed 05/31/19 Page 2 of 11




                                   PROCEDURAL BACKGROUND

       5.       On or about April 24, 2018, Plaintiff timely filed a charge of discrimination against

Defendant with the Equal Employment Opportunity Commission ("EEOC") (Charge No 16G-

2018-03532).

             a. Plaintiff’s Notice of the Right to Sue, dated February 28, 2019, is attached hereto

                as Exhibit A.

             b. The instant action is timely because it was initiated within ninety (90) days of

                Plaintiff's receipt of the aforementioned Notice of Right to Sue; and

             c. Plaintiff has exhausted his federal administrative remedies as concern the

                allegations of this Complaint.

                                      JURISDICTION and VENUE

       6.       This court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. § 1331 as this action arises under the laws of the United States.

       7.       This Court has supplemental (pendent) jurisdiction over Plaintiff's New York State

and New York City claims pursuant to 28 U.S.C. § 1367(a). The New York State and New York

City discrimination claims are inexorably related to, arise out of the same operative facts and

circumstances as, and are a necessary, integral part of the federal law claims, such that the federal

claims and New York State and New York City law claims form part of the same case or

controversy.

       8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) as events occurred

in the Southern District of New York.




                                                  2
            Case 1:19-cv-05003-LTS Document 3 Filed 05/31/19 Page 3 of 11



       9.      Plaintiff has satisfied the procedural and administrative requirements for

proceeding under Title VII.

                                              FACTS

       10.     Plaintiff has Multiple Sclerosis and fatigues easily. Plaintiff has difficulty getting

up in the morning; walking, driving long distances, or traveling long distances on public

transportation; and working eight hour work days back-to-back.

       11.     Plaintiff was employed at DCAS as a Thermostat Repairer from April 4, 2016 to

April 24, 2017.

       12.     In August 2016, Plaintiff requested a three day work week in which he would work

one 11-hour shift and two 12-hour shifts weekly as a reasonable accommodation.

       13.     Per DCAS’s request, Plaintiff submitted a formal accommodation request with

medical documentation in late September 2016.

       14.     Plaintiff submitted additional medical documentation as requested by Belinda

French, Diversity and EEO Officer, on October 14, 2016 and November 3, 2016.

       15.     This documentation explained that Plaintiff needed a modified work schedule so

that Plaintiff would be able to rest on the days between his shifts.

       16.     Plaintiff also spoke to his supervisor, explaining that Plaintiff was coming in late

or missing work because he had not received the accommodations he had requested, and asked for

the supervisor’s understanding while his request was being processed.

       17.     Plaintiff did not receive a response to his reasonable accommodation complaint

until January 5, 2017, after Disability Rights New York, the Protection and Advocacy agency for

New York State, wrote to Ms. French twice to request an immediate response.

       18.     Plaintiff’s reasonable accommodation request was denied on the grounds that



                                                  3
          Case 1:19-cv-05003-LTS Document 3 Filed 05/31/19 Page 4 of 11



             a. A 3 day work week with modified hours would constitute an undue hardship
                because Plaintiff could not perform his job without a partner;

             b. No other employees would be available if Plaintiff worked an extended shift; and

             c. Per his union’s Collective Bargaining Agreement, DCAS would have to pay
                Plaintiff 14 hours of overtime a week, and the same amount of overtime for another
                employee to work with Plaintiff, which would be cost-prohibitive. Ms. French also
                noted that Plaintiff was frequently late to or absent from work, and asked Plaintiff
                to provide alternative accommodations that would allow him to arrive at work on
                time.

       19.      In an e-mail dated February 9, 2017, Plaintiff suggested the following alternative

accommodations:

             a. Being transferred to one of the two open Thermostat Repair projects in Brooklyn,
                which would shorten his commute;

             b. Being given a designated parking space at his Manhattan worksite, which would
                greatly decrease the distance Plaintiff would have to walk from his parking space
                to his office; or use of a company vehicle that Plaintiff could park in a designated
                spot;

             c. Transfer in title to Oiler or Steamfitter and assignment to the Brooklyn or Queens
                facility;

             d. Transfer from asset management to Shops

       20.      Plaintiff did not receive a response to his request until March 16, 2017, after

Disability Rights New York wrote to Ms. French requesting an immediate response.

       21.      Ms. French again rejected his proposed accommodations as presenting undue

hardships, and offered to assign him to a stationary position at 1 Centre Street to reduce his need

to travel between worksites from 8 AM to 3:30 PM, with a flex start time of 7 AM to 8 AM.

       22.      Plaintiff responded to Ms. French by e-mail on April 9 explaining why the

accommodation she was offering would not meet his needs, reiterating his previous requests,

asking for training that would qualify him for a change of position, and asking for suggestions for

alternative accommodations.



                                                  4
            Case 1:19-cv-05003-LTS Document 3 Filed 05/31/19 Page 5 of 11



          23.    Plaintiff received a formal denial of his appeal via e-mail on April 17, 2017.

          24.    On April 21, 2017, Plaintiff submitted a request for intermittent leave under the

Family and Medical Leave Act (FMLA) to Human Resources, and discussed with HR

representative Siu Cheng questions regarding his eligibility.

          25.    However, on April 28, 2017, HR informed Plaintiff that he had been terminated as

of Monday, April 20, the first business day after Plaintiff received the final determination of his

appeal.

          26.    Plaintiff was not given the chance to take leave that would provide an interim

solution while Plaintiff discussed potential alternative accommodations with the EEO Office.

          27.    Plaintiff was terminated because he exercised his right to request reasonable

accommodations and was not given the opportunity to explore other options such as taking leave

under the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.



                                 FIRST CAUSE OF ACTION
                   Discrimination Based Upon Disability in Violation of the
                          Americans with Disabilities Act (“ADA”)

          28.    Plaintiff hereby repeats, re-alleges, and incorporates each and every allegation

contained in the above paragraphs of this Complaint as though fully set forth in this paragraph of

the Complaint.

          29.    Defendant discriminated against Plaintiff on the basis of his disability in violation

of the ADA, by treating him differently from and less favorably than non-disabled employees, and

by subjecting him to disparate working conditions and other disparate terms and conditions.

          30.    As a direct and proximate result of Defendant’s unlawful discriminatory conduct in

violation of the ADA, Plaintiff has suffered and continues to suffer monetary and/or economic



                                                   5
            Case 1:19-cv-05003-LTS Document 3 Filed 05/31/19 Page 6 of 11



harm, including, but not limited to, loss of past and future income, compensation, and benefits, for

which he is entitled to an award of monetary damages and other relief, including, but not limited

to, attorneys’ fees and expenses.

          31.    As a direct and proximate result of Defendant’s unlawful discriminatory conduct in

violation of the ADA, Plaintiff has suffered and continues to suffer severe mental anguish and

emotional distress, including, but not limited to, depression, humiliation, embarrassment, stress,

anxiety, loss of self-esteem and self-confidence, emotional pain and suffering, as well as physical

injury, for which he is entitled to an award of compensatory and monetary damages and other

relief.

          32.    Defendant’s discriminatory actions in violation of the ADA were intentional, done

with malice, and/or showed a deliberate, willful, wanton, and reckless indifference to Plaintiff’s

civil rights, for which he is entitled to an award of punitive or exemplary damages.

          33.    That by reason of the foregoing, Plaintiff suffered and continues to suffer

irreparable injury and monetary damages in excess of one million dollars ($1,000,000.00), as well

as punitive damages, costs, and attorney’s fees, and any other relief this Court may find just and

proper.

                               SECOND CAUSE OF ACTION
                      Discrimination Based Upon Disability in Violation of
                              New York State Human Rights Law
                                   (Pendent Jurisdiction)

          34.    Plaintiff hereby repeats, re-alleges, and incorporates each and every allegation

contained in the above paragraphs of this Complaint as though fully set forth in this paragraph of

the Complaint.

          35.    Defendant discriminated against Plaintiff on the basis of his disability in violation

of the New York State Human Rights Law by treating him differently from and less favorably than

                                                   6
            Case 1:19-cv-05003-LTS Document 3 Filed 05/31/19 Page 7 of 11



similarly situated employees who were not disabled, and subjecting him to disparate working

conditions and other disparate terms and conditions.

          36.    As a direct and proximate result of Defendant’s unlawful discriminatory conduct in

violation of the New York State Human Rights Law, Plaintiff has suffered and continues to suffer

monetary and/or economic harm, including, but not limited to, loss of past and future income,

compensation and benefits, for which he is entitled to an award of monetary damages and other

relief, including, but not limited to, attorneys’ fees and expenses.

          37.    As a direct and proximate result of Defendant’s unlawful discriminatory conduct in

violation of the New York State Human Rights Law, Plaintiff has suffered and continues to suffer

severe mental anguish and emotional distress including, but not limited to, depression and

humiliation, embarrassment, and degradation.

          38.    That by reason of the foregoing, Plaintiff suffered and continues to suffer

irreparable injury and monetary damages in excess of one million dollars ($1,000,000.00), as well

as punitive damages, costs, and attorney’s fees, and any other relief this Court may find just and

proper.



                                THIRD CAUSE OF ACTION
                      Discrimination Based Upon Disability in Violation of
                              New York City Human Rights Law
                                   (Pendent Jurisdiction)

          39.    Plaintiff hereby repeats, re-alleges, and incorporates each and every allegation

contained in the above paragraphs of this Complaint as though fully set forth in this paragraph of

the Complaint.

          40.    Defendant discriminated against Plaintiff on the basis of his disability in violation

of the New York City Human Rights Law (pursuant to Sec. 8-101, et seq. of the Administrative

                                                   7
            Case 1:19-cv-05003-LTS Document 3 Filed 05/31/19 Page 8 of 11



Code) by treating his differently from and less favorably than similarly situated employees who

were not disabled and by subjecting his to disparate working conditions and other disparate terms

and conditions.

          41.    As a direct and proximate result of Defendant’s unlawful discriminatory conduct in

violation of the New York City Human Rights Law, Plaintiff has suffered and continues to suffer

monetary and/or economic harm, including, but not limited to, loss of past and future income,

compensation and benefits, for which he is entitled to an award of monetary damages and other

relief, including, but not limited to, attorneys’ fees and expenses.

          42.    As a direct and proximate result of Defendant’s unlawful discriminatory conduct in

violation of the New York City Human Rights Law, Plaintiff has suffered and continues to suffer

severe mental anguish and emotional distress including, but not limited to, depression and

humiliation, embarrassment, and degradation.

          43.    That by reason of the foregoing, Plaintiff suffered and continues to suffer

irreparable injury and monetary damages in excess of one million dollars ($1,000,000.00), as well

as punitive damages, costs, and attorney’s fees, and any other relief this Court may find just and

proper.

                                 FOURTH CAUSE OF ACTION
                                   Hostile Work Environment

          44.    Plaintiff hereby repeats, re-alleges, and incorporates each and every allegation

contained in the above paragraphs of this Complaint as though fully set forth in this paragraph of

the Complaint.

          45.    Defendant retaliated against Plaintiff for both formal and informal complaints of

discrimination, and denied his reasonable accommodation request in violation of Federal, State,

and City laws, by treating him differently from and less favorably than similarly situated

                                                  8
          Case 1:19-cv-05003-LTS Document 3 Filed 05/31/19 Page 9 of 11



employees who were not disabled and subjecting him to disparate working conditions and other

disparate terms and conditions.

       46.       As a direct and proximate result of Defendant’s unlawful discriminatory conduct in

violation of Federal, State, and City laws, Plaintiff has suffered and continues to suffer monetary

and/or economic harm, including, but not limited to, loss of past and future income, compensation

and benefits, for which he is entitled to an award of monetary damages and other relief, including,

but not limited to, attorneys’ fees and expenses.

       47.       As a direct and proximate result of Defendant’s unlawful discriminatory conduct in

violation of Federal, State, and City laws, Plaintiff has suffered and continues to suffer severe

mental anguish and emotional distress including, but not limited to, depression and humiliation,

embarrassment, and degradation.

       48.       Defendant is liable to Plaintiff for creating this hostile work environment.

       49.       By reason of the foregoing, Plaintiff suffered and continues to suffer irreparable

injury and monetary damages in excess of one million dollars ($1,000,000.00), as well as punitive

damages, costs, attorney’s fees, and any other relief this Court may find just and proper.

                                   FIFTH CAUSE OF ACTION
                                    Retaliation in Violation of
                                  FMLA, 29 U.S.C. § 2600 et seq.

       50.       Plaintiff hereby repeats, re-alleges, and incorporates each and every allegation

contained in the above paragraphs of this Complaint as though fully set forth in this paragraph of

the Complaint.

       51.       In violation of the FMLA, Defendant retaliated against Plaintiff for requesting

FMLA leave due to his disability, by continuously denying his request for a reasonable

accommodation, in violation of Federal laws.



                                                    9
         Case 1:19-cv-05003-LTS Document 3 Filed 05/31/19 Page 10 of 11



       52.     As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

violation of Federal laws, Plaintiff has suffered and continues to suffer monetary and/or economic

harm, including, but not limited to, loss of past and future income, compensation and benefits for

herself and his family, for which he is entitled to an award of monetary damages and other relief,

including, but not limited to, attorneys’ fees and expenses.

       53.     As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

violation of Federal laws, Plaintiff has suffered and continues to suffer severe mental anguish and

emotional distress including, but not limited to, depression and humiliation, embarrassment, and

degradation.

       54.     Defendant is liable to Plaintiff for this unlawful retaliation.

       55.     By reason of the foregoing, Plaintiff suffered and continues to suffer irreparable

injury and monetary damages in excess of ONE MILLION DOLLARS ($1,000,000.00), as well

as punitive damages, costs, attorney’s fees, and any other relief this Court may find just and proper.




                           [Remainder of page intentionally left blank]




                                                 10
             Case 1:19-cv-05003-LTS Document 3 Filed 05/31/19 Page 11 of 11



                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court grant judgment, awarding

Plaintiff:

                 A. Monetary damages as against Defendant;

                 B. Costs;

                 C. Disbursements;

                 D. Expenses;

                 E. Attorney’s fees;

                 F. Interest; and

                 G. Any other relief this Court deems just and proper.

Dated: New York, New York
       May 29, 2019

                                              BALLON STOLL BADER & NADLER, P.C.


                                              By:            s/ Vincent J. Roldan
                                                      Marshall B. Bellovin (MB5508)
                                                      Vincent J. Roldan (VR7450)
                                                      Attorneys for Plaintiff
                                                      729 Seventh Avenue, 17th Floor
                                                      New York, N.Y. 10019
                                                      (212) 575-7900




                                                 11
